DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed as amended. Claim 16 is allowed as newly presented. Claims 3-5, 8-12 and 14 are allowed as originally presented, Claim7 is allowed as amended, and Claim 15 is allowed as newly presented, all dependent on Claim 1. Claims 17-21 are allowed as newly presented, all dependent on Claim 16. The following is an examiner’s statement of reasons for allowance: Claim 1 recites, in particular, “identifying the sensor from among the plurality of calibrated sensors for which prior calibration values associated therewith are stored in the data memory; automatically transmitting the calibration value from the temperature calibrator to the temperature measuring device by means of the communication channels automatically checking and adjusting, thereby calibrating, the sensor or the measuring unit based on the calibration value; and automatically storing at least the calibration value for the calibrated sensor in the data memory”. Claim 2 recites, in particular, “transmitting an actual temperature value from the temperature measuring device to the temperature calibrator by means of the communication channel before inserting the sensor into the sensor mount”. Claim 16 recites, in particular, “storing the calibration value for the sensor in the data memory thereby defining an aging profile corresponding to the ID of the sensor”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/4/2021, with respect to rejection(s) of Claims 1-14 and objection(s) to Claim 2 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-14 and objection(s) to Claim 2 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853